Title: To Alexander Hamilton from William S. Smith, 7 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 7th. 1800
          
          Capt. Samuel White of the 11th. Regt. has acted as Judge Advocate of all General Courts Martial, that have been held in this Brigade, he first commenced on the 2d. of Novr. is still by the orders of the 18th. ulto. instituting the General Court martial whereof Major Fondey is President designated by the General Orders to do that duty—I do myself the Honor to enclose a Copy of the Brigade orders first issued on the subject—and at the request of Capt. White, solicit your opinion whether any, & if any, what allowance will be made to him, for the discharge of this duty?
          From the Genl. orders of the 18th. ulto. I expected some prisoners, or Officers under arrest, would be ordered here—no one has presented himself If there are any to come forward, I should be obliged by information when I may expect them that I may arrange the Brigade duties accordingly
          I have the Honor to be Sir, Your most Obed Humble Servt.
          
            W. S. Smith Lt. Colo. of the 12th
          
        